Citation Nr: 1213517	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  04-30 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a digestive disability, to include peptic ulcer disease (PUD) and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from January 1968 to February 1980.

This matter on appeal before the Board of Veterans' Appeals  (Board) arises from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied entitlement to service connection for PUD and GERD.  The Veteran testified at a personal video hearing in March 2006 before the undersigned Veterans Law Judge. 

In April 2006, the Board reopened and remanded the claim for additional development.  In April 2011, the Board issued a decision that denied service connection.  The appellant appealed that April 2011 Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a September 2011 Order, the Court vacated the Board's decision and remanded the claim to the Board for readjudication in accordance with the Joint Motion. 

In January 2012, the Board remanded this matter for additional development.  


FINDINGS OF FACT

A chronic digestive disability, to include PUD and GERD, was not manifested in service or within the Veteran's first post service year; and the only medical opinions to address the etiology of the Veteran's digestive disabilities weigh against the claim. 


CONCLUSION OF LAW

The criteria for service connection for a digestive disability, to include PUD and GERD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2003 and in April 2004 and a rating decision in December 2003 and a statement of the case in July 2004. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent February 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and opinions with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  The determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection may be presumed for certain chronic diseases, such as peptic ulcers, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 3.307,  3.309(a) (2011). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

With respect to presumptive service connection for peptic ulcers, a proper diagnosis of gastric or duodenal ulcer is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting that diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology.  Thus, the diagnosis is warranted where the preponderance of evidence indicates gastric or duodenal ulcer.  Whenever possible, laboratory findings should be used to corroborate the clinical data.  38 C.F.R. § 3.309 (2011).  

The service medical records document recurrent complaints of and treatment for rectal bleeding in 1975 and in 1977.  The Veteran's was hospitalized in March 1975 with complaints of rectal bleeding.  A sigmoidoscopy was performed with findings of internal hemorrhoids.  A barium enema with air contrast failed to identify any pathology for bleeding.  The Veteran was seen on several other occasions with colonoscopic examination and etiology for the bleeding was undetermined.  The Veteran was hospitalized in 1975 for rectal bleeding and testing was conducted to determine the etiology.  The report of a sigmoidoscopy in April 1975 showed two friable ulcerated areas on the anterior rectal wall that showed recent bleeding and internal hemorrhoids.  An April 1975 rectal biopsy showed ulcerated mucosa that appeared to be a shallow ulcer.  In May 1975, reference was made to a biopsy at seven centimeters that showed microscopically an ulcer with granulation tissue and neovascularization that could have been responsible for bleeding.  At an October 1976 examination, the Veteran reported having or having had stomach, liver, or intestinal conditions; however there was no medical comment and the clinical evaluation was normal.  Records show two hospitalizations in May 1977.  One report noted a diagnosis of lower gastrointestinal bleeding and associated colonoscopy.  The other hospitalization report recorded a diagnosis of lower gastrointestinal bleeding of questionable etiology.  A separation examination is not of record.  

After service, a January 1983 VA clinical treatment note shows treatment for recurrent rectal bleeding for two weeks.  The Veteran reported a history of periodic rectal bleeding in 1975, in 1978, and most recently two weeks prior.  Barium enema test was within normal limits.  A February 1984 VA hospital discharge summary noted a past medical history of having been on medication for ulcers. 

A June 1984 VA examination of the digestive system was shown to be normal to palpation with no indication of hemorrhoids shown.

VA outpatient treatment records starting in April 2000 show treatment for and diagnoses of PUD and GERD.  The report of a September 2002 esophagogastroduodenoscopy (EGD) shows a diagnosis of duodenal erosions.
 
VA obtained a medical opinion, which considered the Veteran's contentions, to include the Veteran's report of being told he had an ulcer and subsequently developed reflux during service.  The medical opinion did not associate the Veteran's digestive disorder to service.  At a VA intestines examination in April 2007, the examiner, following a review of the claims file, to include the service medical records, an examination of the Veteran, and clinical testing, diagnosed esophagitis, and gastroesophageal reflux with Schatzki's ring, with a history of intermittent rectal bleeding in service with no current recurrence.  The examiner then opined that it was at least as likely as not that his current symptoms were not related to those he experienced in the military.  The examiner noted that although the Veteran in service had recurrent episodes of bright red blood per rectum, he had rectal ulcers biopsied, and a barium enema and upper GI and small bowel series in April 1975 that revealed no abnormalities.  The examiner noted that after service the Veteran developed severe gastroesophageal reflux.  An upper endoscopy revealed evidence of esophagitis, Schatzki's ring, and probable reflux.  However, the service medical record contained no evidence of gastroesophageal reflux or ulcer disease. 

In January 2012, an additional VA examination and opinion were obtained.  The examiner noted a review of the claims file.  The examiner noted that the Veteran was diagnosed with gastritis (a stomach or duodenum condition) in the 1990s.  He was diagnosed with GERD in the 1990s and hiatal hernia (both considered esophageal conditions) in 2000s.  The VA examiner noted the Veteran's history of his conditions in which he started having issues with rectal bleeding while in service, in 1975 and also in 1977.  He was admitted both times.  In 1975, he had an evaluation and was found to have some rectal ulcerated mucosa.  He also had an upper GI series that was normal.  He was treated with prescription medications.  In 1977 an etiology was not found.  Each time he was started on empiric acid suppression in case that was the cause of the bleeding.  In service he was seen a few times for gastroenteritis symptoms.  After service, he was seen by VA in 1983 for rectal bleeding and the scope and imaging was normal again.  He was empirically started on prescription medication to prevent alcohol gastritis.  He was having issues with GERD symptoms also.  The VA examiner noted that the Veteran had longstanding alcohol uses.  The Veteran stated that it was heavy use in the 1980s, but it was less now.  Also, in the 1990s, the Veteran was found to have a H. Pylori positive test.  He had been on prescription medication for the condition since the 1980s for possible gastritis.  Then, by the later 1990s he was assessed, and based on EGD, was found to have gastritis, then esophagitis with a ring and erosions, and then hiatal hernia in the 2000s.  Of note, apart from the 1975 colonoscopy, there had been no other findings of rectal ulcers since.  He had that checked at least three time in the past 10 years.  The Veteran's symptoms included abdominal pain, reflux, regurgitation, and sleep disturbance caused by esophageal reflux.  

The VA examiner opined that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  The rationale was that the service medical records are clear in that the bleeding that the Veteran had was from the lower GI bleeding and not the upper GI.  In 1975, rectal ulcers were seen, but by 1977 they had resolved.  Also, service medical records show that the upper GI workup for the stomach and esophagus were negative.  All colonoscopies since 1975 were negative for rectal ulceration.  That was most likely due to either an infection or trauma, evidence shows it has resolved.  That was an unrelated condition to the stomach and esophagus conditions.  The symptoms of the abdomen seen elsewhere in the service medical records were not isolated, but in combination of other conditions like infections.  The records were silent for isolated GERD or stomach conditions.  The treatment notes from VA after service shows that the onset of the stomach and esophagus conditions started years after service.  The same records show that the etiology of those conditions were due to diet, alcohol use, H pylori infection, and noncompliance.  Those records do not link the conditions to the issues in service.  

In this case, the service medical records lack the combination of manifestations sufficient to identify a chronic digestive disorder, to include PUD and GERD, and sufficient observation to establish chronicity in service as distinguished from merely isolated findings.  In support of that finding, the Board turns to the January 2012 VA medical examiner's determination that the bleeding the Veteran sustained in service was from the lower GI, and not the upper GI, the conditions which the Veteran's seeks service connection for are upper GI disorders.  Furthermore, the VA examiner stated that the manifestations in service were for a condition unrelated to the stomach and esophagus.  The examiner concluded that post-service medical records showed the onset of the Veteran's stomach and esophagus conditions started years after service.  

As the initial documentation of PUD is beyond the one-year presumptive period for manifestation of peptic ulcer as a chronic disease, service connection cannot be established for PUD on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Additionally, in view of the period without evidence of treatment for upper gastrointestinal complaints from 1980 to 1983, and the lack of clinical findings of an upper digestive disorder until, at the earliest, in the 1990s, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes that the determinative question in this case involves causation.  However, due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Bostain v. West , 11 Vet. App. 124, 127 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997).  Furthermore, he is also not qualified to discuss the difference between upper and lower GI findings or to determine diagnoses or offer a competent opinion regarding medical causation.  Thus, his lay assertions are of little or no probative value when offered to establish a causal connection between his current disability and service

In contrast, the record includes two VA medical opinion, which considered the Veteran's contentions, to include the Veteran's report of being told he had an ulcer and subsequently developed reflux during service.  Neither medical opinions found any relationship between the Veteran's digestive disorder and his symptoms in service.  At a VA intestines examination in April 2007, the examiner, following a review of the claims file, to include the service medical records, an examination of the Veteran and clinical testing, diagnosed esophagitis, and gastroesophageal reflux with Schatzki's ring, with a history of intermittent rectal bleeding in service with no current recurrence.  The examiner then opined that it was at least as likely as not that his current symptoms were not related to those he experienced in the military. The examiner noted that although the Veteran in service had recurrent episodes of bright red blood per rectum, he had rectal ulcers biopsied, and a barium enema and upper GI and small bowel series in April 1975 that revealed no abnormalities.  The examiner noted that after service the Veteran developed severe gastroesophageal reflux.  An upper endoscopy EGD revealed evidence of esophagitis, Schatzki's ring, and probable reflux.  However, the service medical records contained no evidence of gastroesophageal reflux or ulcer disease.  

In the January 2012 medical opinion, the VA physician differentiated the Veteran's symptoms in service as related to the lower GI from those of the Veteran's post service symptoms that are related to the upper GI.  The January 2012 VA examiner opined that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  That examiner concluded that the service medical records clearly showed that the bleeding that the Veteran had was from the lower GI bleeding and not the upper GI.   Rectal ulcers seen in 1975 had resolved by 1977.  An upper GI workup for the stomach and esophagus in service were negative.  All colonoscopies since 1975 have been negative for rectal ulceration.  The examiner opined that was most likely due to either an infection or trauma, evidence showed it has resolved and that was an unrelated condition to the stomach and esophagus conditions.  The January 2012 VA physician also determined that the symptoms of the abdomen seen elsewhere in the service medical records were not isolated, but in combination of other conditions like infections and that the records were silent for isolated GERD or stomach conditions.  Significantly, that examiner found that post service VA treatment notes showed that the onset of the stomach and esophagus conditions started years after service.  In fact, the examiner specifically noted that the same records showed that the etiology of those conditions were due to diet, alcohol use, H pylori infection, and noncompliance, and that none of these records linked the conditions at issue to service.  

The Board finds that the April 2007 and January 2012 VA examiners' opinions constitute probative evidence on the medical nexus questions-based as they were on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board notes that the opinions are consistent in their findings and opinions and that the VA examiners each provided definitive opinions that were clear and provided reasons and bases for the conclusions rendered. 

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection on appeal.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171(1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a digestive disability, to include PUD and GERD, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a digestive disability, to include PUD and GERD, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


